DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is a Non-Final Office Action and in response to the application 16/110,046 filed on 02/23/2022.
Status of Claims:
Claims 1-2, 6-11, and 13-24 are pending in this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022 has been entered.    
Response to Arguments
Applicant’s arguments filed in the amendment filed 05/19/2022 regarding to arguments on claims 1, 10, and 18 are not persuasive.
Regarding claims 1,10, and 18: 
	Regarding claims 1,10, and 18, the applicant argued that the cited arts fails to teach “the industrial blockchains comprise a first subset of the industrial blockchains generated by the blockchain-enabled industrial device that record first data defined to be viewable by first parties associated with the manufacturing entity and a second subset of the industrial blockchains generated by the blockchain-enabled industrial device that record second data defined to be viewable by second parties associated with the OEM entity, the first data comprises production information relating to the product, the second data comprises performance statistics for the machine built by the OEM entity and omits the production information relating to the product, wherein the performance statistics comprise at least machine downtime statistics”. The Examiner respectfully disagrees with the Applicant. 
The Examiner respectfully submits that Padmanabhan discloses “[0173] However, there may be other participants which have no need for access to medical data, and therefore, those participating nodes are formed into a distinct private blockchain. For instance, depicted here is the construction blockchain 743 having participants such as hardware stores, construction materials manufacturers, building contractors, etc. While such actors likely have no need to access medical information, they likely would benefit from the ability to securely share data related to their construction industry, such as purchase orders, building plans, construction contracts, etc. These actors may wish to protect certain types of information, yet may nevertheless benefit from the use of blockchain functionality…[0223] At block 915, processing logic authenticates the user device and retrieving a user profile from the blockchain based on the authentication of the user device, in which the user profile is stored as a blockchain asset within the blockchain with a first portion of the user profile including non-protected data accessible to all participating nodes on the blockchain and with a second portion of the user profile including protected data accessible only to participating nodes having user consent.”. The system of Padmanabhan is directed to implementing super community and community sidechains with consent management for distributed ledger technologies in a cloud based computing environment wherein different subset/portion of blockchain data are recognized and each portion is viewable by certain parties that are qualified or have consent to the data. Also, Padmanabhan also provides an example of where the blockchain environment could be used for such as hardware stores, construction materials manufacturers, building contractors that have relations to construction industry, such as purchase orders, building plans, construction contracts. Therefore, Padmanabhan at least teaches “the industrial blockchains comprise a first subset of the industrial blockchains that record first data defined to be viewable by first parties associated with the manufacturing entity and a second subset of the industrial blockchains that record second data defined to be viewable by second parties”.
To cover the deficiency that Padmanabhan does not explicitly teach, “the industrial blockchains are generated by the blockchain-enabled industrial device and associated with the OEM entity, the first data comprises production information relating to the product, the second data comprises performance statistics for the machine built by the OEM entity and omits the production information relating to the product, wherein the performance statistics comprise at least machine downtime statistics”, the examiner rely on Schmeling teachings. The Examiner respectfully submits that Schmeling discloses “[0063] The entities 102 in this example are representative of parties that use and/or provide products or services via the distributed manufacturing platform 104. By way of example and not limitation each of the entities 102 may represent one or more designers, customers, printer owners, printer manufacturers, computer aided design (CAD) software companies, traditional manufacturers, shippers, post processing service providers, finishing service providers, assemblers, quality assurance services, certification services, e-commerce merchants, bricks and mortar merchants, fulfillment companies, payment companies, brokerage companies, rating/reputation services, or the like. Each entity 102 may fit a single role (e.g., customer) or multiple roles (e.g., an entity may be a printer owner, traditional manufacturer, and provide post processing, finishing, and assembly services). Each entity 102 in this example includes at least one computing device including one or more processors, memory, and one or more communication connections by which the computing device(s) of the respective entity communicate over the network… [0076] In the decentralized example of FIG. 2, any number of entities 202 may be networked together to form the distributed manufacturing system 200…[0077]: In a decentralized example such as system 200, the system benefits from additional redundancy due to the fact that each node is capable of contributing to the interactions of the overall system. [0078] FIG. 3 is a schematic diagram showing an example environment 300 illustrating an example operation of distributed manufacturing techniques. The example of FIG. 3 can be implemented using a centralized system such as that shown in FIG. 1 or a decentralized system such as that shown in FIG. 2, and may or may not make use of a distributed ledger. As shown, the environment 300 includes multiple entities 302, including a designer 302(1), a customer 302(2), a printer owner 302(3) or other manufacturer, a shipper 302(4), and one or more other entities 302(N), which are communicatively coupled to a distributed manufacturing platform 304 and a data store 306 via a network.”. Schmeling also discloses “[0029]: The platform allows entities to advertise their capabilities (e.g., designers can specify the software packages they work in, manufacturers can specify the types of 3D printers and other manufacturing equipment they have at their disposal, shippers can specify their available modes of shipping and delivery, etc.) and availability (e.g., man or machine hours available per week, number of machines, existing jobs, delivery capacity and/or speed, etc.). [0053]: Because the packaging is created by a 3D printer (or some other additive manufacturing process), this moment-in-time creation process presents an opportunity to create the initial interaction on a blockchain—including writing information about the date, time, and location of creation, the packaging system or machine used to package the contents, methods or materials contained within the package, the contents of the package, the destination of the package, authorized users or uses, shipping requirements, promises related to delivery time or condition, customs declarations, payment information, intellectual property rights, or other relevant information. While these techniques are described in the context of items and/or packaging made by additive manufacturing, the techniques can also be adapted to items made by traditional manufacturing techniques and/or packaged in conventional packaging. For instance, date, time, location, batch, manufacturing equipment identifiers, settings, and other information may still be written to the blockchain by one or more computers or other devices involved in the traditional manufacturing process. Because of blockchain's variable deployment methodologies, this information can be unencrypted and publicly accessible, encrypted but publicly verifiable, privately permissioned (e.g., requiring an authentication credential, security clearance, etc.).” The system of Schmeling is directed to a distributed manufacturing platform that allows entities/ blockchain-enabled industrial device to communicate with one another and stores data produced by the entities within a distributed ledger. Thus, the blockchain data is produced by the devices or entities in the system and the blockchain data includes data that are related to the entities such as performance stats like the entities capabilities/ availability information and information relating to the productions.  One of the performance statistics provided by the entities to the platform is the entities’ availability such as man or machine hours available per week which is equivalent to the device’s downtime and uptime. Therefore, Schmeling teaches “the industrial blockchains are generated by the blockchain-enabled industrial device and associated with the OEM entity, the first data comprises production information relating to the product, the second data comprises performance statistics for the machine built by the OEM entity and omits the production information relating to the product, wherein the performance statistics comprise at least machine downtime statistics”.
Applicant’s remaining arguments have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-11, and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al (US PGPUB 20190238525) “Padmanabhan” in view of Schmeling et al (USPGPUB 20180096175) “Schmeling”.
Regarding claim 1, Padmanabhan  teaches a system, comprising: a memory that stores executable components; and a processor, operatively coupled to the memory, that executes the executable components ([0219]: The system implementation is supported by a processor and a memory), the executable components comprising: an interface ([0051]: Search queries, database queries, API requests are interacted with displayed graphical user interfaces) component configured to receive a user identifier and a request for a subset of the blockchains ([0227-0228]: The system receives a request from the second tenant to create a second user profile wherein the user device shares the protected data (subset of blockchains is recognized) with the second tenant to populate the second user profile , in which both the first user profile and the second user profile are associated with a common universal ID (user identifier)), wherein the industrial blockchains comprise a first subset of the industrial blockchains that record first data defined to be viewable by first parties associated with the manufacturing entity and a second subset of the industrial blockchains defined to be viewable by second parties ([0173]: For instance, depicted here is the construction blockchain 743 having participants such as hardware stores, construction materials manufacturers, building contractors, etc. While such actors likely have no need to access medical information, they likely would benefit from the ability to securely share data related to their construction industry, such as purchase orders, building plans, construction contracts, etc. These actors may wish to protect certain types of information, yet may nevertheless benefit from the use of blockchain functionality…[0221-0225] & [0228-0229]: The second tenant requests information of the first tenant within the blockchain with a first portion (first subset) of the user profile including non-protected data accessible to all participating nodes (first parties) on the blockchain and with a second portion (second subset) of the user profile including protected data accessible only to participating nodes having user consent (second parties)); the blockchain search and management component is further configured to, in response to a determination that the user identifier has permission to access the subset of 216/110,046 the manufacturing data, retrieve the subset of the manufacturing data from one of the first subset of the industrial blockchains or the second subset of the industrial blockchains([0228]: The user device shares the protected data (second subset) with the second tenant to populate the second user profile, in which both the first user profile and the second user profile are associated with a common universal ID), and the interface component is further configured to render the subset of the manufacturing data on a client device associated with the user identifier ([0247] & [0258]: The smartflow contract engine is in coordination with the GUI manager wherein the smartflow contract engine contains a blockchain translator that renders the native blockchain programming language code embodying the smart contract elements as defined by the user).
Padmanabhan does not explicitly teach a blockchain search and management component configured to search industrial blockchains that encode manufacturing data generated by one or more blockchain-enabled industrial devices that monitor and control an industrial process that facilitates production of a product, wherein the industrial process operates within a manufacturing entity and includes a machine built by an original equipment manufacturer (OEM) entity; the industrial blockchains comprise subset of the industrial blockchains generated by the blockchain-enabled industrial device, the first data comprises production information relating to the product, the second data comprises performance statistics for the machine built by the OEM entity and omits the production information relating to the product wherein the performance statistics comprise at least one of machine downtime statistics.
 Schmeling teaches a blockchain search and management component configured to search industrial blockchains that encode manufacturing data generated by one or more blockchain-enabled industrial devices that monitor and control an industrial process that facilitates production of a product, wherein the industrial process operates within a manufacturing entity and includes a machine built by an original equipment manufacturer (OEM) entity ([0025]: The system uses a distributed ledger or blockchain to record transactions, execute smart contracts, and perform other operations in a distributed manufacturing platform and the process of manufacturing and supplying new and existing products. [0041]:  The system contains entities that are refer to any person, company, governmental body, group, or organization that interacts or engages with the platform in some way. [0048]: Printer Manufacturer (or printer software producer) is one of the entities and it is used to manufacture 3D Printers or additive manufacturing equipment (machine built by OEM). Printer manufacturers may provide products, supplies (e.g., filament or other print media), technical support and other services to other parties using the platform); the industrial blockchains comprise subset of the industrial blockchains generated by the blockchain-enabled industrial device([0063] The entities 102 in this example are representative of parties that use and/or provide products or services via the distributed manufacturing platform 104. By way of example and not limitation each of the entities 102 may represent one or more designers, customers, printer owners, printer manufacturers, computer aided design (CAD) software companies, traditional manufacturers, shippers, post processing service providers, finishing service providers, assemblers, quality assurance services, certification services, e-commerce merchants, bricks and mortar merchants, fulfillment companies, payment companies, brokerage companies, rating/reputation services, or the like. Each entity 102 may fit a single role (e.g., customer) or multiple roles (e.g., an entity may be a printer owner, traditional manufacturer, and provide post processing, finishing, and assembly services). Each entity 102 in this example includes at least one computing device including one or more processors, memory, and one or more communication connections by which the computing device(s) of the respective entity communicate over the network… [0076] In the decentralized example of FIG. 2, any number of entities 202 may be networked together to form the distributed manufacturing system 200…[0077]: In a decentralized example such as system 200, the system benefits from additional redundancy due to the fact that each node is capable of contributing to the interactions of the overall system) the first data comprises production information relating to the product, the second data comprises performance statistics for the machine built by the OEM entity and omits the production information relating to the product (Fig. 3 &[0053]: The system utilizes blockchain technology to capture information of manufacturing such the packaging system or machine used to package the contents (performance statistics), methods or materials contained within the package (information relating to the product), the contents of the package (information relating to a product)), wherein the performance statistics comprise at least one of machine downtime statistics ([0029]: Customers may specify budgets, desired delivery dates, delivery locations, and other criteria. The platform allows entities to advertise their capabilities (e.g., designers can specify the software packages they work in, manufacturers can specify the types of 3D printers and other manufacturing equipment they have at their disposal, shippers can specify their available modes of shipping and delivery, etc.) and availability (e.g., man or machine hours available per week (machine downtime statistics)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Schmeling teachings in the Padmanabhan system. Skilled artisan would have been motivated to incorporate blockchains that encode manufacturing data associated with a product taught by Schmeling in the Padmanabhan system to increase transparency and integrity of supply chain and shorten the time to bring products to market, eliminate inefficiency and manufacturing downtime, reduce production costs, reduce packaging size and cost, reduce transaction costs, track and record movement of products in the supply chain, provide digital rights management for part designs, and provide an audit trail to identify and discourage counterfeit goods, as recognized by Schmeling ([0025]). Skilled artisan would have been motivated to incorporate data generated from variety of aspects in an industrial process taught by Schmeling in the Padmanabhan system to increase level of control, verification, and detailed information in a broad range of industries, as recognized by Schmeling ([0053]). This close relation between both of the references highly suggests an expectation of success. 
Regarding claims 10 and 18, note the rejections of claims 1. The instant claims recite substantially same limitations as the above- rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 2, Padmanabhan in view of Schmeling teaches all the limitations of claim 1. Padmanabhan does not explicitly teach the blockchain search and management component is configured to retrieve the subset of the manufacturing data from at least one of the one or more blockchain- enabled industrial devices.
 Schmeling teaches the blockchain search and management component is configured to retrieve the subset of the manufacturing data from the blockchain-enabled industrial devices (Fig. 5, [0051], [0063]: Transactions performed via or in relation to a distributed manufacturing platform are recorded to a ledger or blockchain. The system contains entities which are representative of parties that use and provide products via the distributed manufacturing platform where each entity contains machines for the process of manufacturing. [0127]: The system uses (retrieve) blockchain to sign package with private key plus any relevant details such as date of manufacture, model number, original destination or dealer, any customization or relevant model information). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Schmeling teachings in the Padmanabhan system. Skilled artisan would have been motivated to incorporate data generated by one or more blockchain-enabled industrial devices and the system retrieve data from it taught by Schmeling in the Padmanabhan system so manufacturers can ensure the authenticity and validity of their final products, as recognized by Schmeling ([0127]).  This close relation between both of the references highly suggests an expectation of success. 
Regarding claim 11, note the rejections of claims 2. The instant claims recite substantially same limitations as the above- rejected claims and are therefore rejected under the same prior-art teachings.
. Regarding claim 6, Padmanabhan in view of Schmeling  teaches all the limitations of claim 2.  Padmanabhan does not explicitly teach wherein  blockchain-enabled industrial devices enforce a smart contract between the manufacturing entity and the OEM entity relating to operation and maintenance of the machine.  
Schmeling teaches the blockchain-enabled industrial devices enforce a smart contract between the manufacturing entity and the OEM entity relating to operation and maintenance of the machine ([0149]: The  system of smart-contracts can enforce payment between the device owner and the requestor, such reliably transferred between parties at the agreed-upon intervals (upon partial or total completion of the manufacturing session, upon successful delivery of the item, or any combination thereof). Thus, the entities are communicated with one another with smart contracts). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Schmeling teachings in the Padmanabhan system. Skilled artisan would have been motivated to incorporate smart contracts taught by Schmeling in the Padmanabhan system to increase transparency and integrity of supply chain, as recognized by Schmeling ([0025]).  This close relation between both of the references highly suggests an expectation of success. 
Regarding claims 14, note the rejections of claims 6. The instant claims recite substantially same limitations as the above- rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 7, Padmanabhan in view of Schmeling  teaches all the limitations of claim 6.  Padmanabhan does not explicitly teach wherein the smart contract is at least one of a usage- based payment schedule for leasing of the machine to the manufacturing entity or an agreement by the OEM entity to perform maintenance on the machine on a time basis or a usage basis.  
Schmeling teaches the smart contract is at least one of a usage- based payment schedule for leasing of the machine to the manufacturing entity or an agreement by the OEM to perform maintenance on the machine on a time basis or a usage basis ([0168]: Smart-contracts can be used to license intellectual property including, but not limited to, packaging designs, patents, copyrights, production time on a printer, raw source materials, visual designs, or other valuable materials. These smart contracts can be predefined, or negotiated for each transaction, and can be written to the blockchain and may be in addition to, may incorporate, or may be used instead of traditional shrink wrap or click through licenses(usage- based payment schedule for leasing of the machine). Please refer to claim 6 for the motivational statement.  
Regarding claim 15, note the rejections of claims 7. The instant claims recite substantially same limitations as the above- rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 8, Padmanabhan in view of Schmeling  teaches all the limitations of claim 1.  Padmanabhan does not explicitly teach wherein the interface component is configured to receive the request as a scanned optical code identifying the product. 
Schmeling teaches the interface component is configured to receive the request as a scanned optical code identifying the product ([0054]: The entries in the blockchain is publicly available or encrypted so that they are accessible only to the authorized parties. A visual code such as a barcode or Quick Response (QR) code can be displayed on the packaging which can be verified by a scan performed by a mobile device containing the private key of the relevant party). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Schmeling teachings in the Padmanabhan  system. Skilled artisan would have been motivated to incorporate accessing the blockchain by scanning optical code taught by Schmeling in the Padmanabhan  system so the blockchain can be encrypted for specific parties, as recognized by Schmeling ([0054]).  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 16, note the rejections of claims 8. The instant claims recite substantially same limitations as the above- rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 9, Padmanabhan in view of Schmeling  teaches all the limitations of claim 1.  Padmanabhan does not explicitly teach wherein the first data further comprises at least purchase records for items of the product, the interface component is further configured to receive notification request data comprising a request to send, to purchasers of a subset of the items of the product, notification data relating to the subset of the items of the product, the blockchain search and management component is further configured to, in response to receipt of the notification request data, determine identities of purchasers of the subset of the items based on purchase records recorded in the first subset of the industrial blockchains of the industrial blockchains, and the interface component is further configured to send notification data to client devices associated with the identities of the purchasers.  
Schmeling teaches the first data further comprises at least purchase records for items of the product ([0053]: The system interacts data on a blockchain such as payment information data (purchase record)), the interface component is further configured to receive notification request data comprising a request to send, to purchasers of a subset of the items of the product, notification data relating to the subset of the items of the product, the blockchain search and management component is further configured to, in response to receipt of the notification request data, determine identities of purchasers of the subset of the items based on purchase records recorded in the first subset of the industrial blockchains, and the interface component is further configured to send notification data to client devices associated with the identities of the purchasers (([0153]: Customers can exchange request for information from the manufacturer and/or distributed manufacturing platform identifying the orders they have requested, and sending notifications to the customers. The notification offers customer information regarding the order or connect the customers to negotiate. Upon receiving a response to such notification from the  customers, the manufacturer or distributed manufacturing platform may adjust the manufacturing process, shipping mode, shipping addresses, payments, and any other portions of the transaction in order to accomplish the exchange). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Schmeling teachings in the Padmanabhan  system. Skilled artisan would have been motivated to incorporate the notification system between the consumer and the industry taught by Schmeling in the Padmanabhan  system so the industry can accommodate the order to the customer’s desire. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 17, note the rejections of claims 9. The instant claims recite substantially same limitations as the above- rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 21, Padmanabhan in view of Schmeling  teaches all the limitations of claim 1. Padmanabhan does not explicitly teach wherein the production information relating to the product comprises at least one of control event data generated in connection with the industrial process, recipe data that defines parameters or executable instructions for manufacturing the product, production statistics for the industrial process, records of operator interaction with the industrial process, an identity of a source of one or more components of the product, order information for the product, or quality check results for the product.
Schmeling teaches wherein the production information relating to the product comprises at least one of control event data generated in connection with the industrial process, recipe data that defines parameters or executable instructions for manufacturing the product, production statistics for the industrial process, records of operator interaction with the industrial process, an identity of a source of one or more components of the product, order information for the product, or quality check results for the product(Fig. 3 &[0053]: The system utilizes blockchain technology to capture information of manufacturing such as the date, time, and location of creation (control event data), the packaging system or machine used to package the contents (records of operator interaction with the industrial process), methods or materials contained within the package (recipe data that defines parameters or executable instructions for manufacturing the product), the contents of the package (order information for the product),  payment information, and  customs declarations (order information of the product).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Schmeling teachings in the Padmanabhan  system. Skilled artisan would have been motivated to incorporate data generated from variety of aspects in an industrial process taught by Schmeling in the Padmanabhan  system to increase level of control, verification, and detailed information in a broad range of industries, as recognized by Schmeling ([0053]).  This close relation between both of the references highly suggests an expectation of success.
Regarding claims 13, note the rejections of claims 21. The instant claims recite substantially same limitations as the above- rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 22, Padmanabhan in view of Schmeling  teaches all the limitations of claim 1. Padmanabhan does not explicitly teach wherein the performance statistics for the machine comprise at least one of alarm history statistics, usage statistics for the machine, or energy consumption statistics, a number of parts produced by the machine, or key performance indicator statistics for the machine.
Schmeling teaches the performance statistics for the machine comprise at least one of alarm history statistics, usage statistics for the machine, or energy consumption statistics, a number of parts produced by the machine, or key performance indicator statistics for the machine (Fig. 3 &[0053]: The system utilizes blockchain technology to capture information of manufacturing such the packaging system or machine used to package the contents (usage statistics for the machine), methods or materials contained within the package, the contents of the package… [0084]: The system implements algorithms that match regulatory requirements and industry standards (strength or type of materials, qualities of materials, conductivity or non-conductivity, impact, shatter characteristics, protective factors, and others). Some examples may include quality indicators, for instance reliability, durability, planned obsolescence, usage cycles, heat tolerances, stress tolerances, impact tolerances, and other measures. The system tracks for data of the machines such as for their quality indicators like ones listed above. These indicators can be mapped with the key performance indicator statistics of the application). Please refer to claim 21 for the motivational statement. 
Regarding claim 23, Padmanabhan in view of Schmeling teaches all the limitations of claim 7. Padmanabhan does not explicitly teach wherein the smart contract defines a number of operating cycles that are to trigger a part replacement action by the OEM 
Schmeling teaches the smart contract defines a number of operating cycles that are to trigger a part replacement action by the OEM ([0222]: The system can be used to provide repairs, provisions, fuel, regular preventive maintenance and related services. In some examples, printers can be deployed to these locations which can print consumable parts, replacement parts (damaged or broken), and packaging to store the parts for marketing, storage, and use, may eliminate the need to order and transport specific parts, or store spare parts. Thus the system is able to determine when to replace the required parts).   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Schmeling teachings in the Padmanabhan  system. Skilled artisan would have been motivated to incorporate replacing parts when needed taught by Schmeling in the Padmanabhan  system to improve the efficiency of the system in creating or repairing products.  This close relation between both of the references highly suggests an expectation of success.

Claim 24 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan et al (US PGPUB 20190238525) “Padmanabhan” in view of Schmeling et al (USPGPUB 20180096175) “Schmeling”  et al. (USPGPUB 20030158795) “Markham”.
Regarding claim 24, Padmanabhan in view of Schmeling teaches all the limitations of claim 23. Padmanabhan in view of Schmeling does not explicitly teach wherein one or more blockchain-enabled industrial devices are configured to, in response to a determination that the performance statistics indicate that the number of operating cycles have been carried out by the machine, generate a signed component replacement order as a transaction in one or more of the second subset of the industrial blockchains.
Markham teaches wherein one or more blockchain-enabled industrial devices are configured to, in response to a determination that the performance statistics indicate that the number of operating cycles have been carried out by the machine, generate a signed component replacement order as a transaction in one or more of the second subset of the industrial blockchains ([0070]: An increased rate of occurrence of one type of event may, for example, be indicative of excessive wear of a machine component. Not only may an alert be sent to maintenance staff that a component is in need of replacement, but the report system may be configured to automatically compile historical event data associated with that particular component of the machine to calculate historical and recent or projected maintenance costs for that component to allow a supervisor to assess the need for improvements in machine or component design to reduce costs associated with maintenance of the component. [0170]: For example, a smart tag embedded in a drive belt may be lost when the belt becomes worn and is in need of replacement, providing a silent or passive signal that heavy wear has occurred. The degree of wear in many moving and stationary parts may be continuously monitored in this manner, and information about missing smart tags in such parts may be converted to estimates of wear or other measures of machine condition, and this data may be archived and included with or associated with process event data in the PIPE database. Thus, the system of Markham observes the conditions of the devices and detects whether a replacement in parts is needed for the corresponding devices). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Markham teachings in the Padmanabhan and Schmeling system by integrating Markham’s detection of devices wear for replacement. Skilled artisan would have been motivated to incorporate an alert system on the devices to determine a need of replacement in parts, as taught by Markham in the Padmanabhan and Schmeling system to promote the automatic process of determining when it is best to replace parts in a device within a manufacturing environment. This close relation between the references highly suggests an expectation of success.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.V./           Examiner, Art Unit 2153                                                                                                                                                                                             /ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153